                                                                                            Exhibit
10(l)(2)

 
AMENDMENT NO.1
TO
ALLTEL CORPORATION BENEFIT RESTORATION PLAN


WHEREAS, ALLTEL Corporation (the “Company”) amended
and restated the ALLTEL Corporation Benefit Restoration Plan (the “Plan”),
effective January 1, 1996; and


WHEREAS, the Company desires to further amend the Plan;


NOW, THEREFORE, BE IT RESOLVED, that the Company
hereby amends the Plan in the respects hereinafter set forth;



1.  
Effective as of January 1, 1996, Section 4.02 of the Plan is amended to provide
as follows:

 
Section 4.02. Deferrals. A Participant may elect to reduce his Excess
Compensation for a Thrift Plan 401 (a) (17) Limitation Measuring Period by an
amount not in excess of the amount determined for each period by the Company,
and such amount shall be credited to the Participant’s Thrift Plan Excess
Benefit Account. Any such election shall be in writing on a form provided
therefore by the Company, shall be irrevocable and shall be delivered to the
Company prior to the first day of the Thrift Plan 401 (a) (17) Limitation
Measuring Period to which it relates. Notwithstanding the immediately preceding
sentence, such election may be delivered during the Thrift Plan 401 (a) (17)
Limitation Measuring Period in which an employee first becomes a Participant
with respect to the Thrift Plan, but with respect only to the Excess
Compensation attributable to services performed subsequent to the delivery of
the election, provided that the Participant delivers the election to the Company
within 30 days after his designation of eligibility to become a Participant.



2.  
Effective as of January 1, 1996, the Plan is amended to add a new Section 4.02-A
immediately following Section 4.02 to provide as follows:



Section 4.02-A. Allocation of Employer Matching Contributions.  For each
Participant employed by a Matching Employer under the Thrift Plan during a Plan
Year, there shall be credited to such Participant’s Thrift Plan Excess Benefit
Account an amount equal to the Basic Employer Matching Contribution and
Additional Employer Matching Contribution that would have been made to the
Thrift Plan for such Plan Year if the Participant’s compensation reductions
under Section 4.02 above (to the extent of 6% of the Participant’s Excess
Compensation) had been Matched Salary Deferral Contributions under the Thrift
Plan and had the Thrift Plan contained no limitation with respect to the Section
401 (a) (17) of the Code, Section 415 of the Code, Section 402 (g) of the Code,
Section 401(k) of the Code and Section 401(m) of the Code. Any credits described
in the immediately preceding sentence shall be made only to the extent that the
Participant has not received from the Thrift Plan or otherwise a payment in
respect of the limitation under the Code. In accordance with the rules
established by the Company, compensation deferred by a Participant under the
ALLTEL Corporation Executive Deferred Compensation Plan, the ALLTEL Corporation
Performance Incentive Compensation Plan, and the ALLTEL Corporation Long-Term
Performance Incentive Compensation Plan may be taken into account as
compensation reductions for purposes only of determining credits to the
Participant’s Thrift Plan Excess Benefit Plan Account under this Section 4.02-A.



3.  
Effective as of January 1, 1996, the Plan is amended to add a new Section 4.02-B
immediately following Section 4.02-A to provide as follows:



Section 4.02 B. Allocation of Employer Qualified Nonelective Contribution.
For each Plan Year that a Participant receives an allocation of the Employer
Qualified Nonelective Contribution under the Thrift Plan, there shall be
credited to such Participant’s Thrift Plan Excess Benefit Account an amount
equal to the amount of the Employer Qualified Nonelective Contribution that
would have been made with respect to the Participant’s Excess Compensation for
such Plan Year had the Participant’s Excess Compensation for Plan Year been
taken into account as Compensation for such Plan Year under the Thrift Plan;
determined without regard to the limitation under Section 415 of the Code. For
purposes of this Section 4.02-B only, Excess Compensation shall include
compensation deferred by a Participant under the ALLTEL Corporation Executive
Deferred Compensation Plan, the ALLTEL Corporation Performance Incentive
Compensation Plan, and the ALLTEL Corporation Long-Term Performance Incentive
Compensation Plan.



4.  
Effective as of January 1, 1996, the Plan is amended to add a new Section 4.02-C
immediately following Section 4.02-B to provide as follows:

 
Section 4.02-C. Credits to Participant’s Thrift Plan Excess Benefit Account.
Credits to Participant’s Thrift Plan Excess Benefit Account under Section 4.02,
4.02-A, and 4.02-B shall occur at the same time(s) and in the same manner as
such credits would have been made to the appropriate account(s) under the Thrift
Plan if the amount(s) of such credits had been Salary Deferral Contributions
under the Thrift Plan or Employer Contributions under the Thrift Plan, as
applicable.


IN WITNESS WHEREOF, the Company, by its duly authorized officer, has caused this
Amendment to be executed on this 26th day of October, 1996.




ALLTEL CORPORATION
 
By: /s/ John L. Comperin           
Vice President

